Exhibit 10-5

Form of 2014-2016 Performance-Adjusted Restricted Stock Unit Award Agreement


This Restricted Stock Unit Award Agreement (the “Award Agreement”) is entered
into as of the Award Date between FirstEnergy Corp. and the Participant. For the
purposes of this Award Agreement, the term “Company” means FirstEnergy Corp.,
its successors and/or its Subsidiaries, singularly or collectively.


SECTION ONE - AWARD


As of the Award Date, in accordance with the FirstEnergy Corp. 2007 Incentive
Plan, as amended (the “Plan”) and the terms and conditions of this Award
Agreement, the Company grants to the Participant the right to receive, at the
end of the Period of Restriction (as defined below) a number of shares of common
stock of the Company equal to the fixed number of restricted stock units listed
as “Awarded” on the Award Detail Page (the “Restricted Stock Units”), subject to
adjustment based on the Company’s performance as described below. The number of
Restricted Stock Units set forth on the Award Detail Page is referred to as the
“Target Number” in this Award Agreement.


Dividend Equivalents


Until the expiration of the Period of Restriction pursuant to the terms and
conditions of this Award Agreement, the Participant will be credited on the
books and records of the Company with an amount per each Restricted Stock Unit
equal to the amount per share of any cash dividends declared by the Board with a
record date on or after the Award Date on the outstanding common stock of the
Company (the “Dividend Equivalent”). Such Dividend Equivalents will be credited
in the form of an additional number of Restricted Stock Units (which Restricted
Stock Units, from the time of crediting, will be deemed to be in addition to and
part of the base number of Restricted Stock Units awarded by this Award
Agreement for all purposes hereunder). The additional number of Restricted Stock
Units will be equal to the aggregate amount of Dividend Equivalents credited on
this Award on the respective dividend payment date divided by the average of the
high and low prices per share of common stock on the respective dividend payment
date. The Restricted Stock Units attributable to the Dividend Equivalents will
be either delivered or forfeited, as appropriate, under the same terms and
conditions that apply to the other Restricted Stock Units under this Award
Agreement and, to the extent applicable, the Company’s Executive Deferred
Compensation Plan.


SECTION TWO - GENERAL TERMS


This Award Agreement is subject to the Plan and the following terms and
conditions:


Period of Restriction


For the purposes of this Award Agreement, “Period of Restriction” means the
period beginning on the Award Date set forth above and ending on the earliest
of:


a)
5:00 p.m. Akron time on the March 1, 2017 (the “Vest Date”);

b)
The date of the Participant’s death;





--------------------------------------------------------------------------------




c)
The date that the Participant’s employment is terminated due to Disability; or

d)
The date of an involuntary termination in connection with and resulting from a
Change in Control within the two-year period following the date of the Change in
Control under conditions in which the Participant qualifies for and receives any
employer severance benefit that may be offered, provided that the Participant
executes, submits and does not revoke an agreement to release the Company in
full against any and all claims as required by (and within the time period
mandated by) the arrangement or plan providing the employer severance benefit.



Notwithstanding that the Period of Restriction ends upon a termination of
employment due to Disability, Restricted Stock Units awarded pursuant to this
Award Agreement shall be subject to limited restrictions after a termination due
to Disability as provided in this Award Agreement.


Performance Adjustment


If the Payment Date (as defined below under "Delivery of Common Stock") is the
Vest Date, the actual number of shares issuable under the Restricted Stock Units
awarded pursuant to this Award Agreement may be adjusted upward or downward by
one-hundred percent (100%) of the Target Number, based on the Company’s
performance against three key metrics. The Committee has identified the three
performance metrics as Capital Effectiveness Index, Safety, and Funds from
Operations/Adjusted Debt Index. The extent to which performance metrics are
achieved will be expressed in “total points earned”.


If the total points earned is at or above the 90th percentile, then the
Participant will earn 200% of the Restricted Stock Units. If the total points
earned is at the 60th percentile, then the Participant will earn 150% of the
Restricted Stock Units. If the total points earned is at the 50th percentile,
then the Participant will earn 100% of the Restricted Stock Units. If the total
points earned is at the 40th percentile, then the Participant will earn 50% of
the Restricted Stock Units. If the total points earned falls below the 40th
percentile, then no Restricted Stock Units will be earned and all Restricted
Stock Units granted hereunder shall be immediately forfeited. If the total
points earned fall between the 40th percentile and the 50th percentile, the 50th
percentile and the 60th percentile or the 60th percentile and the 90th
percentile, then the number of Restricted Stock Units that are earned shall be
based on interpolation within such percentile ranges.
    
Delivery of Common Stock


Subject to any election the Participant makes to defer any of the Restricted
Stock Units, as provided below, the date that shares of common stock shall be
issued to the Participant (the “Payment Date”) shall be as follows for each
specified event, provided that, except with respect to deferrals of any
Restricted Stock Units under the Company’s Executive Deferred Compensation Plan,
as provided below, in no event will the Participant be permitted directly or
indirectly to designate the taxable year of payment:


•
As soon as practicable, but not later than ninety (90) days after the Vest Date
if the payment is on account of: the expiration of the Period of Restriction set
forth in paragraph a) of the




2



--------------------------------------------------------------------------------




subsection entitled “Period of Restriction” above; the Participant’s termination
of employment upon retirement (as defined under the then established rules of
the Company or any of its Subsidiaries, as the case may be); the Participant’s
termination of employment due to Disability as set forth in paragraph c) of the
subsection entitled “Period of Restriction” above; the Participant’s involuntary
termination other than under paragraph d) of the subsection entitled “Period of
Restriction” above that occurs under conditions in which the Participant
qualifies for and receives any employer severance benefit that may be offered,
provided that the Participant executes, submits and does not revoke an agreement
to release the Company in full against any and all claims as required by (and
within the time period mandated by) the arrangement or plan providing the
employer severance benefit; or if the Participant continues to be employed by
the Company but ceases to be employed in an executive position during the
three-year Period of Restriction; or


•
As soon as practicable, but not later than ninety (90) days, after the
expiration of the Period of Restriction due to the Participant’s death pursuant
to paragraph b) of the subsection entitled “Period of Restriction” above; or



•
On the 90th day after the expiration of the Period of Restriction due to the
Participant’s involuntary termination in connection with and resulting from a
Change in Control within the two-year period following the date of the Change in
Control in accordance with, and as described in, paragraph d) of the subsection
entitled “Period of Restriction” above.



As soon as practicable after the Payment Date, the Company shall deliver to the
Participant Shares of common stock under any Restricted Stock Units that the
Participant has not elected to defer under the Company’s Executive Deferred
Compensation Plan. The Company will deliver a number of Shares equal to the
number of Restricted Stock Units awarded under this Award Agreement, as
adjusted, less any Shares withheld to cover the tax obligations in accordance
with the subsection entitled “Withholding Tax” below; provided that, no
fractional Shares will be delivered and any fractional Shares to which the
Participant would otherwise be entitled will be paid in cash. All Shares
delivered will be registered in the name of the Participant and will be
transferred to and held in book entry form in a dividend reinvestment account in
the name of the Participant.


Notwithstanding the foregoing, if the Participant is eligible to participate in
the Company’s Executive Deferred Compensation Plan, the Participant may elect to
defer the payment made with respect to the Restricted Stock Units to the extent
permitted by the Committee in accordance with the terms and conditions of the
Company’s Executive Deferred Compensation Plan. Any payment made with respect to
any Restricted Stock Units that are deferred under the Company’s Executive
Deferred Compensation Plan shall be paid in cash or Shares, as applicable,
pursuant to the administrative procedures, terms and conditions of the Executive
Deferred Compensation Plan. Any election to defer shall be made in a manner as
required under administrative rules established by the Company and shall be made
in a manner that complies with Section 409A of the Internal Revenue Code.





3



--------------------------------------------------------------------------------




Special Definitions


For purposes of this Award, the term “Change in Control” means a change in
control that satisfies both a Change in Control as defined in the Plan for
Awards granted on or after January 1, 2011 and a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) and the term “involuntary
termination” (or forms or derivations thereof) means “involuntary separation
from service” as defined in Treasury Regulation Section 1.409A-1(n).


Withholding Tax


The Company shall withhold Shares in an amount sufficient to satisfy all
federal, state, and local taxes required by law to be withheld in connection
with the delivery of Shares of common stock granted under this Award Agreement,
but in no event shall such amount exceed the minimum statutory withholding
requirements.
Forfeiture
The Participant shall forfeit all of the Restricted Stock Units and any right
under this Award Agreement to receive Shares of common stock upon the occurrence
of any of the following events before the expiration of the Period of
Restriction:


•
Termination of employment with the Company for any reason; provided, however,
that no forfeiture shall occur if termination of employment occurs due to the
Participant’s involuntary termination in connection with and resulting from a
Change in Control within the two-year period following the date of the Change in
Control and the satisfaction of the conditions as described in paragraph d) of
the subsection entitled “Period of Restriction” above; and further provided,
that if the conditions of paragraph d) of the subsection entitled “Period of
Restriction” above are not met, the Restricted Stock Units and any right under
this Award Agreement to receive Shares of common stock will be forfeited.

•
Any attempt to sell, transfer, pledge, assign or otherwise alienate or
hypothecate the Restricted Stock Units or the right to receive the common stock
issuable under the Restricted Stock Units in violation of this Award Agreement.



Notwithstanding the above, if the Participant dies, has a termination of
employment upon retirement (as defined under the then established rules of the
Company or any of its Subsidiaries, as the case may be), has a termination of
employment due to Disability, is involuntarily terminated other than under
paragraph d) of the subsection entitled “Period of Restriction” above under
conditions in which the Participant qualifies for and receives any employer
severance benefit that may be offered, provided that the Participant executes,
submits and does not revoke an agreement to release the Company in full against
any and all claims as required by (and within the time period mandated by) the
arrangement or plan providing the employer severance benefit, or if the
Participant continues to be employed by the Company until the Vest Date but
ceases to be employed in an executive position during the three-year Period of
Restriction, the Restricted Stock Units awarded to the Participant under this
Award Agreement will be forfeited and/or payable as follows:





4



--------------------------------------------------------------------------------




•
If the Participant dies, terminates employment as described above or ceases to
be employed in an executive position prior to a full month after the Award Date,
all Restricted Stock Units earned will be forfeited upon the death or
termination.

•
If the Participant dies, terminates employment as described above or ceases to
be employed in an executive position after the lapse of a full month or more
after the Award Date, the Participant will be entitled to a prorated number of
Restricted Stock Units. The proration will be calculated by multiplying the
number of Restricted Stock Units awarded by the number of full months served
after the Award Date, divided by thirty-six months. The prorated Restricted
Stock Units will then be adjusted upward or downward by the performance factors
in accordance with the provisions under the subsection “Performance Adjustment”
(as determined by the Committee), except that no adjustment is made upon death.
All fractional shares will be rounded up to the next full share. The remaining
portion of Restricted Stock Units awarded will be forfeited.



Upon the occurrence of any of the above forfeiture events (for which no
exception has been made as set forth above) before the expiration of the Period
of Restriction, the Restricted Stock Units that are to be forfeited as described
above (either in full or in part), shall be forfeited by the Participant to the
Company. At the time of such forfeiture, the Participant’s interest in the
Restricted Stock Units and the common stock issuable under the Restricted Stock
Units shall terminate, unless such forfeiture is waived in the sole discretion
of the Committee.


Recoupment


With respect to a Participant who is or has been deemed to be at any time or
becomes, an “insider” for purposes of Section 16 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), this Award Agreement will be
administered in compliance with Section 10D of the Exchange Act, any applicable
rules or regulations promulgated by the Securities and Exchange Commission or
any national securities exchange or national securities association on which the
Shares may be traded, and subject to any Company policy adopted pursuant to such
law, rules, or regulations and may be amended to further such purpose without
the consent of the Participant.


Shareholder Rights


The Participant shall have no rights as a shareholder of the Company, including
voting rights, with respect to the Restricted Stock Units until the issuance of
common stock upon expiration of the Period of Restriction or, to the extent
applicable, upon the Participant’s receipt of the common stock following a
distribution from his or her account under the Company’s Executive Deferred
Compensation Plan.


Effect on the Employment Relationship


The grant of Restricted Stock Units is voluntary and made on a one-time basis
and does not constitute a commitment to make any future awards. Nothing by this
Award or in this Award Agreement guarantees employment with the Company or any
Subsidiary, nor does this Award or Award Agreement confer any special rights or
privileges to the Participant as to the terms of employment.



5



--------------------------------------------------------------------------------






Adjustments


In the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, stock split, combination, distribution,
or other change in corporate structure of the Company affecting the common
stock, the Committee will adjust the number and class of securities granted
under this Award Agreement in a manner determined by the Committee, in its sole
discretion, to be appropriate to prevent dilution or enlargement of the
Restricted Stock Units granted under this Award Agreement.


Administration


1.
This Award Agreement is governed by the laws of the State of Ohio without giving
effect to the principles of conflicts of laws. By accepting this Award, the
Participant agrees to the exclusive jurisdiction of the courts of the United
States District Court for the Northern District of Ohio to adjudicate any and
all claims brought with respect to the Award.

2.
The administration of this Award Agreement and the Plan will be performed in
accordance with Article 3 of the Plan.

3.
All interpretations, determinations and decisions made by the Committee, the
Board, or any delegate of the Committee as to the provisions of the Plan shall
be final, conclusive, and binding on all persons and the Participant agrees to
be bound by such interpretations, determinations and decisions.

4.
The terms of this Award Agreement are governed at all times by the official text
of the Plan and in no way alter or modify the Plan.

5.
If a term is capitalized but not defined in this Award Agreement, it has the
meaning given to it in the Plan or on the Award Detail Page (which is a part of
this Award Agreement) as the context so requires.

6.
To the extent a conflict exists between the terms of this Award Agreement and
the provisions of the Plan or the Company’s Executive Deferred Compensation
Plan, the provisions of the Plan or the Company’s Executive Deferred
Compensation Plan, as applicable, shall govern.

7.
The terms and conditions of this Award may be modified by the Committee:

(a)
in any case permitted by the terms of the Plan or this Award Agreement;

(b)
with the written consent of the Participant; or

(c)
without the consent of the Participant if the amendment is either not materially
adverse to the interests of the Participant or is necessary or appropriate in
the view of the Committee to conform with, or to take into account, applicable
law, including either exemption from or compliance with any applicable tax law.



409A
It is intended that this Award Agreement and the compensation and benefits
hereunder either be exempt from, or comply with, Section 409A of the Internal
Revenue Code (“Section 409A”), and this Award Agreement shall be so construed
and administered. In the event that the Committee reasonably determines that any
compensation or benefits payable under this Award Agreement may be subject to
taxation under Section 409A, the Committee shall have the authority to adopt,



6



--------------------------------------------------------------------------------




prospectively or retroactively, such amendments to this Award Agreement or to
take any other actions it determines necessary or appropriate to (a) exempt the
compensation and benefits payable under this Award Agreement from Section 409A
or (b) comply with the requirements of Section 409A. The Committee, in its sole
discretion, shall determine to what extent, if any, this Award must be amended,
modified or reformed. In no event, however, shall this section or any other
provisions of this Award Agreement be construed to require the Company to
provide any gross-up for the tax consequences of any provisions of, or payments
under, this Award Agreement and the Company shall have no responsibility for tax
consequences to Participant (or the Participant’s beneficiary) resulting from
the terms or operation of this Award Agreement.
Notwithstanding any other provision in this Award Agreement to the contrary, in
the event a benefit payable under this Award Agreement is subject to the
requirements of Section 409A:
1.
A Participant shall not be treated as having a termination of employment unless
the Participant has a “separation from service” as defined in regulations under,
and for purposes of, Section 409A.

2.
If a Participant is a “specified employee,” as determined under the Company’s
policy for determining specified employees on the date of a “separation from
service,” all payments under this Award Agreement that would otherwise be paid
or provided during the first six (6) months following such separation from
service (other than payments, benefits, or reimbursements that are treated as
separation pay under Section 1.409A-1(b)(9)(v) of the Treasury Regulations,
short-term deferrals under Section 1.409A-1(b)(4) of the Treasury Regulations or
other payments exempted under the Treasury Regulations for Section 409A) shall
be accumulated through and paid or provided as soon as practicable following the
six (6) month anniversary of such separation from service but not later than the
end of the taxable year in which the six (6) month anniversary occurs.
Notwithstanding the foregoing, payments delayed pursuant to this paragraph shall
commence as soon as practicable following the date of death of the Participant
prior to the end of the 6 month period but in no event later than ninety (90)
days following the date of death.

3.
Unless otherwise provided for in an arrangement or plan providing an employer
severance benefit and notwithstanding any other provision of this Award
Agreement, if the Participant is required to execute, submit and not revoke a
release of claims against the Company in order to receive the payment of
benefits hereunder as a result of the terms of an arrangement or plan providing
an employer severance benefit and the period in which to execute, submit and not
revoke the release begins in a first taxable year and ends in a second taxable
year, any payment to which the Participant would be entitled hereunder will be
paid in the second taxable year, but no later than the end of the payment period
specified in this Award Agreement.






7



--------------------------------------------------------------------------------




SECTION THREE - TRANSFER OF AWARD
Neither the Restricted Stock Units nor the right to receive the common stock
issuable under the Restricted Stock Units are transferable during the life of
the Participant. Only the Participant shall have the right to receive the common
stock issuable under this Award Agreement, unless the Participant is deceased,
at which time the common stock issuable under this Award Agreement may be issued
to the Participant’s beneficiary (as designated under Article 15 of the Plan),
or pursuant to the Participant’s will or the laws of descent and distribution.


I acknowledge receipt of this Restricted Stock Unit Award Agreement and I accept
and agree with the terms and conditions stated above.




________________________________
________________         (Signature of Participant)
(Date)





8

